Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.

Response to Amendment
This is in response to the amendments filed on 5/9/2022 Claims 30, 63, and 71 have been amended. Claims 72 and 73 are newly added. Claims 30-35, 63, and 68-73 are currently pending and have been considered below. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 30 and 63 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 73 is objected to because of the following informalities:  Claim 73, line 5 recites “mobility management (MM)” which should be changed to --mobility management-- for consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-35, 63, and 68-73 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each of claims 30 and 63 were amended to include the recitation, “wherein the core network node does not comprise an authentication server (AS)”, which is a negative limitation that is not fully supported by Applicant’s originally filed disclosure. For negative limitations, MPEP 2173.05(i) states that, “Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support”. 
Specifically, Applicant’s disclosure does not recite the specific term “authentication server (AS)”, and only recites other specific terms such as “Authentication Server Function (AUSF) or “re-authentication server”. Additionally, the “core network node” recited by claims 30 and 63 appears to refer to the disclosed “Core Network - Mobility Management (CN-MM)” of Applicant’s disclosure, which is defined on page 10 of the Specification as capable of performing “… an integrity check of the tracking area update request message …”. This function of the CN-MM appears to relate to an authentication service provided by the CN-MM itself (e.g., integrity checking) which also contradicts the negative limitation that “… the core network node does not comprise an authentication server (AS)”. 
Therefore, while the Specification lacks a literal basis for said negative limitation, the negative limitation disqualifies a specific type of authentication entity (e.g., an “authentication server (AS)”) and not other authentication entities (e.g., an “Authentication Server Function (AUSF)” or a “re-authentication server”) which establishes a prima facie case for lack of descriptive support. Furthermore, the claimed “core network node” is also described in a manner as being capable of providing a type of authentication service (e.g., an integrity check), which also supports the examiner’s assertion that the amendment is attempting to disqualify a specific type of authentication server that is not supported by Applicant’s Disclosure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 30-35, 63, and 68-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Li” (US 2018/0220364) in view of “Cherian” (US 2013/0117820).

Regarding Claim 30:
Li teaches:
A method of operating a user equipment (UE) configured to provide communication using a wireless communication network (¶0006), the method comprising: 
the UE transmitting via a base station to a core network node a request message (Fig. 4-1A, steps 501, 502, and 503 disclose a UE transmitting an access request message to an MME via an Access Point), wherein the core network node does not comprise an authentication server (AS) (¶0004, “… such as a mobility management entity (MME)…”); 
after transmitting the request message to the core network node via the base station, the UE receiving via the base station a Security Mode Command (SMC) message transmitted by the core network node (Fig. 4-1A, step 514; ¶0230, “Block 514: If the second NAS verification code is different from the first NAS verification code, the MME performs security authentication on the UE”; ¶0231, “The performing, by the MME, security authentication on the UE may include: sending, by the MME, an authentication message to the UE by using the AP and receiving, by the MME by using the AP, an authentication response message that is specific to the authentication message and that is sent by the UE. The authentication message may include … a NAS security mode command (English: Security Mode Command, SMC for short) message”)”), wherein the SMC message includes an Extensible Authentication Protocol (EAP) message (Fig. 4-3 further details the authentication messaging that occurs in Fig. 4-1A, step 514, with ¶0241 further disclosing, “The MME sends, to the AP, the EAP message that carries the NAS SMC message”) and/or a freshness parameter used to derive a core network mobility management authentication key (¶0255, “After the MME sends the access success message to the UE by using the AP, the MME sends the access key of the non-3GPP network to the AP.”), wherein 
…
Li does not disclose:
each of the request message and the SMC message includes an indication that the UE supports an EAP Re-authentication Protocol (ERP).
Cherian teaches:
each of the request message (Fig. 5, element 501) and the SMC message (Fig. 5, element 502) includes an indication that the UE supports an EAP Re-authentication Protocol (ERP) (Fig. 5, each of elements 501 and 502 contain an indication of “rRK lifetime” (re-authentication Root Key lifetime) which signals during initial EAP-messaging that the mobile device supports EAP re-authentication procedures - see ¶0008, “… the STA may use a re-authentication Root Key (rRK) lifetime request during EAP authentication to indicate that the STA is interested in ERP re-authentications and to request a rRK lifetime. Upon receiving the rRK lifetime request, an authentication server may send the requested rRK lifetime to the STA (e.g., via the AP)”).
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Li’s system for accessing a 3GPP network by enhancing Li’s mobile device to include an ERP indication within an EAP request message and to receive the indication within an response message to the EAP request message, as taught by Cherian, in order to make subsequent re-authentications faster after full EAP authentication has been performed.
	The motivation is to indicate to a core network that a mobile device is capable of implementing an EAP re-authentication protocol by including a rRK lifetime within an EAP request message. This allows the core network to enable re-authentication upon full EAP authentication being established, thus providing for faster and more efficient re-authentications of the mobile device (Cherian, ¶0005).

Regarding Claim 31:
The method of claim 30, wherein Li in view of Cherian further teaches the SMC message further includes a key identifier associated with a core network mobility management authentication key (Li, ¶0221, “Algorithm by using the AP. The cryptographic algorithm is the cryptographic algorithm determined by the AP in block 511… a cryptographic algorithm corresponding to the UE may be indicated in the message, so that the UE obtains the cryptographic algorithm, and generates the AS key of the non-3GPP network based on the cryptographic algorithm, … the cryptographic algorithm may be carried in an access success message in block 517 and sent by the AP to the UE; or may be carried in a four-way handshake message…”; i.e., send a cryptographic protocol (a “key identifier”) used to derive an access stratum (AS) key at a UE, where the cryptographic protocol may be communicated within the four-way SMC messaging shown in Fig. 4-3).

Regarding Claim 32:
The method of claim 30, wherein Li in view of Cherian further teaches the SMC message includes the freshness parameter (Li, Fig. 4-3, message 5142 details an AKA authentication challenge being sent to the UE within the SMC message (block 514 of Fig. 4-1B).

Regarding Claim 33:
The method of claim 30, wherein Li in view of Cherian further teaches the SMC message includes the EAP message (Li, ¶0241, “The MME sends, to the AP, the EAP message that carries the NAS SMC message”).

Regarding Claim 34:
The method of claim 30, Li in view of Cherian further comprising: 
deriving the core network mobility management authentication key based on information in the SMC message (Li, ¶0221, “Algorithm by using the AP. The cryptographic algorithm is the cryptographic algorithm determined by the AP in block 511… a cryptographic algorithm corresponding to the UE may be indicated in the message, so that the UE obtains the cryptographic algorithm, and generates the AS key of the non-3GPP network based on the cryptographic algorithm, the access key of the non-3GPP network, and the type identifier of the non-3GPP network. It should be noted that, the cryptographic algorithm may be carried in an access success message in block 517 and sent by the AP to the UE; or may be carried in a four-way handshake message…”; i.e., send information used to derive an access stratum (AS) key at a UE, where the information may be communicated within the four-way SMC messaging shown in Fig. 4-3).

Regarding Claim 35:
The method of claim 34 Li in view of Cherian further comprising: 
providing wireless communications through the wireless communication network using the core network mobility management authentication key (Li, ¶0256, “According to the access method of the UE provided in this embodiment of the present application, an access delay of an inter-system air interface is effectively reduced … A security context between the UE and the non-3GPP network is created by using the NAS security context between the UE and the 3GPP network”).

Regarding Claim 63:
Li teaches:
A user equipment (UE) (Fig. 9), the UE comprising: 
a wireless communication interface adapted to provide communication over a radio interface with a wireless communication network (Fig. 9, elements 141/142); and 
a processor coupled to the wireless communication interface (Fig. 9, element 143), wherein the processor is configured to transmit and/or receive communications through the wireless communication interface, and wherein the processor is configured to: 
transmit via a base station a request message to a core network node (Fig. 4-1A, steps 501, 502, and 503 disclose a UE transmitting an access request message to an MME via an Access Point), wherein the core network node does not comprise an authentication server (AS) (¶0004, “… such as a mobility management entity (MME)…”); and 
receive via the base station a Security Mode Command (SMC) message transmitted by the core network node (Fig. 4-1A, step 514; ¶0230, “Block 514: If the second NAS verification code is different from the first NAS verification code, the MME performs security authentication on the UE”; ¶0231, “The performing, by the MME, security authentication on the UE may include: sending, by the MME, an authentication message to the UE by using the AP and receiving, by the MME by using the AP, an authentication response message that is specific to the authentication message and that is sent by the UE. The authentication message may include … a NAS security mode command (English: Security Mode Command, SMC for short) message”)”), wherein the SMC message includes an Extensible Authentication Protocol (EAP) message (Fig. 4-3 further details the authentication messaging that occurs in Fig. 4-1A, step 514, with ¶0241 further disclosing, “The MME sends, to the AP, the EAP message that carries the NAS SMC message”) and/or a freshness parameter used to derive a core network mobility management authentication key (¶0255, “After the MME sends the access success message to the UE by using the AP, the MME sends the access key of the non-3GPP network to the AP.”), wherein 
…
Li does not disclose:
each of the request message and the SMC message includes an indication that the UE supports an EAP Re-authentication Protocol (ERP).
Cherian teaches:
each of the request message (Fig. 5, element 501) and the SMC message (Fig. 5, element 502) includes an indication that the UE supports an EAP Re-authentication Protocol (ERP) (Fig. 5, each of elements 501 and 502 contain an indication of “rRK lifetime” (re-authentication Root Key lifetime) which signals during initial EAP-messaging that the mobile device supports EAP re-authentication procedures - see ¶0008, “… the STA may use a re-authentication Root Key (rRK) lifetime request during EAP authentication to indicate that the STA is interested in ERP re-authentications and to request a rRK lifetime. Upon receiving the rRK lifetime request, an authentication server may send the requested rRK lifetime to the STA (e.g., via the AP)”).
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Li’s system for accessing a 3GPP network by enhancing Li’s mobile device to include an ERP indication within an EAP request message and to receive the indication within an response message to the EAP request message, as taught by Cherian, in order to make subsequent re-authentications faster after full EAP authentication has been performed.
	The motivation is to indicate to a core network that a mobile device is capable of implementing an EAP re-authentication protocol by including a rRK lifetime within an EAP request message. This allows the core network to enable re-authentication upon full EAP authentication being established, thus providing for faster and more efficient re-authentications of the mobile device (Cherian, ¶0005).

Regarding Claim 68:
The method of claim 30, wherein the EAP message comprises an Extensible Authentication Protocol Finish/Re-authentication (EAP Finish/Re-auth) message (Cherian, Fig. 5, message 502; ¶0056, “The authentication server 530 … may send a second EAP message 502 in response, where the second EAP message includes the requested rRK lifetime. In a particular embodiment, the second EAP message 502 may be an EAP-Finish message”).
The motivation to combine Cherian to Li in rejecting claim 68 is the same motivation used to apply Cherian to Li in rejecting claim 30 above.

Regarding Claim 69:
The method of claim 30, wherein Li in view of Cherian further teaches the request message is a Non-Access Stratum (NAS) request message (Li, ¶0189, “The access request message includes an identifier of the UE. Optionally, the access request message includes a NAS message, and the NAS message may include the identifier of the UE”).

Regarding Claim 70:
The method of claim 69, wherein Li in view of Cherian further teaches the NAS message is a NAS message indicating that the UE has moved into a new tracking area, or the NAS message is an attach request message (Li, ¶0189, “The access request message includes an identifier of the UE. Optionally, the access request message includes a NAS message, and the NAS message may include the identifier of the UE”; Fig. 4-1A further details the access request message as a request to “attach” to a desired network).

Regarding Claim 71:
The method of claim 30, Li in view of Cherian further comprising: 
after receiving the SMC message, the UE transmitting to the core network node an SMC response message responsive to the SMC message (Li, Fig. 4-3, step 5147 which corresponds to Fig. 4-1B, step 514); and 
after transmitting the SMC response message, the UE receiving an accept message transmitted by the core network node, wherein the accept message indicates that the core network node has accepted the request message (Li, Fig. 4-1B, step 517 which occurs responsive to step 514; ¶0254, “Block 517: The AP sends the access success message to the UE”).

Claim(s) 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Li” (US 2018/0220364) in view of “Cherian” (US 2013/0117820) in further view of “Kim” (US 2019/0182789).

Regarding Claim 72:
Li in view of Cherian teaches:
The method of claim 30, wherein 
the core network node comprises a mobility management function (Li, Fig. 4-1A, “MME”), 
Li in view of Cherian does not disclose:
the request message is Tracking Area Update (TAU) request message indicating that the UE has moved from a first Tracking Area to a second Tracking Area, 
the TAU request message is for the mobility management function, 
the method further comprises, prior to the UE transmitting the TAU request message for the mobility management function, the UE receiving from the base station a connection setup message for establishing a connection with the UE, and 
the step of transmitting the TAU request message to the core network node comprises transmitting to the base station a connection setup acknowledgement message acknowledging the connection setup message, wherein the connection setup acknowledgement message comprises the TAU request message.
Kim teaches:
the request message is Tracking Area Update (TAU) request message (Fig. 7, message S703a contains a TAU request) indicating that the UE has moved from a first Tracking Area to a second Tracking Area (¶0107, “To manage the reachability of a UE, the network typically makes a UE periodically perform a location registration (tracking area update (TAU)) procedure. As the UE moves, the UE may perform a TAU operation”), 
the TAU request message is for the mobility management function (Fig. 7, message S703b details the TAU Request contained within message S703a is forwarded to a mobile management entity), 
the method further comprises, prior to the UE transmitting the TAU request message for the mobility management function, the UE receiving from the base station a connection setup message for establishing a connection with the UE (Fig. 7, message S702 details a UE receiving a RRC Connection Setup message from Base Station eNB prior to sending message S703a containing the TAU Request), and 
the step of transmitting the TAU request message to the core network node comprises transmitting to the base station a connection setup acknowledgement message acknowledging the connection setup message, wherein the connection setup acknowledgement message comprises the TAU request message (Fig. 7, message S703a is a RRC Connection Setup containing the TAU request).
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Li in view of Cherian’s system for accessing a 3GPP network by enhancing Li in view of Cherian’s system to request for a Tracking Area Update message from a mobile device upon the mobile device receiving a connection request from a base station, as taught by Kim, in order to reduce inefficiencies involved with the mobile device repeatedly switching to a connected state.
	The motivation is to enable a mobile device to send a Tracking Area Update (TAU) message of upon receiving a connection setup request from a base station so that the mobile device can remain in a low power state, and only change states to active mode upon receiving a direct request to establish a connection. Associating a TAU message with said connection request thus allows the mobile device to remain in a low power state for longer durations as the mobile device would no longer need to periodically send the TAU message (Kim, ¶0021 & ¶0109).

Allowable Subject Matter
Claim 73 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The presently cited art of record does not fairly teach or suggest, either alone or in combination, the subject matter recited by claim 73.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491